Citation Nr: 1106570	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-26 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
including bipolar disorder and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1969.  Except for a period of temporary duty in March and April 
1967, the Veteran was assigned to the USS Ranger from August 1966 
to October 1969.  His awards and decorations included the Vietnam 
Service Medal and the Vietnam Campaign Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the RO.  

In January 2011, during the course of the appeal, the Veteran had 
a hearing at the RO before the Veterans Law Judge whose signature 
appears at the end of this decision.  

A review of the record discloses that this is not the Veteran's 
first claim of entitlement to service connection for a 
psychiatric disability.  In November 1991, the RO denied the 
Veteran's claim of entitlement to service connection for 
claustrophobia.  The following month, the veteran was notified of 
that decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate an 
appeal.  Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 19.192 (1991) (revised effective March 4, 1992 and 
codified at 38 C.F.R. § 20.101 (1992)).  

In September 2006, the RO also denied the Veteran's claim of 
entitlement to service connection for cognitive disorder with 
bipolar disorder.  Later that month, the veteran was notified of 
that decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate an 
appeal.  Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2007)).  

In October 2006, the RO found the Veteran incompetent to manage 
his payment of VA funds.  Later that month, his wife, the 
appellant in this case, was appointed his custodian.  

On VA Form 9, received by the RO in March 2010, the Veteran 
requested that the RO reopen his claim of entitlement to service 
connection for a cognitive disorder, organic brain syndrome, and 
bipolar disorder.  In August 2010, the RO found that the Veteran 
had not submitted new and material evidence to reopen that claim.  
Therefore, it confirmed and continued the prior denial of service 
connection for cognitive disorder with bipolar disorder.  On 
August 16, 2010, the veteran was notified of that decision, as 
well as his appellate rights.  Although he has not yet submitted 
a notice of disagreement with which to initiate an appeal, he has 
until August 16, 2011 to do so.  In any event, the Board does not 
yet have jurisdiction over that claim, and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2010).  

Unlike the claim of entitlement to service connection for 
cognitive disorder with bipolar disorder, the claim of 
entitlement to service connection for PTSD is a new claim.  

Where there is a final VA decision denying a claim based on a 
particular diagnosis, and subsequently a new and different 
diagnosis is submitted for VA's consideration, the second 
diagnosis must be considered factually distinct from the first 
and must be considered to relate to a separate claim.  See Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the context of requests 
to reopen claims of service connection, this accomplishes a 
balancing effect that preserves the finality of VA decisions 
while not precluding Veterans from pursuing claims based on 
evidence of injuries or diseases distinct from those upon which 
benefits have been denied.  See Clemons v. Shinseki, 23 Vet. App. 
1, 8 (2009)  However, the advantages of treating separate 
diagnoses as separate claims in cases to reopen do not exist 
where separate diagnoses are rendered for the same reported 
symptoms during the initial processing of a claim for benefits.  
Id.

In light of the foregoing, the Board has correctly characterized 
the current issue on appeal as entitlement to service connection 
for PTSD only.

In May 2010, the Veteran raised contentions to the effect that he 
wished to reopen his claim of entitlement to service connection 
for claustrophobia.  That claim has not been certified to the 
Board on appeal nor has it otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over that 
claim and it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2010).  However, it is referred 
to the RO for appropriate action.

After reviewing the record, the Board finds that additional 
development is warranted prior to further consideration of the 
Veteran's claim of entitlement to service connection for PTSD.  
Accordingly, that issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his PTSD is primarily the result of at 
least three stressors.  He states that in service, he was 
involved in the assembly of bombs and missiles which were used to 
kill many people, including civilians, and that he is haunted by 
intrusive memories and nightmares that he played a part in their 
deaths.  He also states that while on liberty in the Philippines, 
he saw the police shoot and kill a boy who had stolen a sailor's 
watch.  Finally, during VA psychiatric treatment in February 
2008, he reported that a friend of his in service had been killed 
when a hanger strap broke and hit him in the head.  None of these 
stressors has yet been verified.

In August 2006, the Veteran was examined by VA to determine the 
nature and etiology of any psychiatric disability found to be 
present, except PTSD.  

Since March 2007, VA has treated the Veteran for PTSD due to 
childhood and military stressors.  To date, however, his claim 
for service connection has been denied due to the lack of a 
verifiable military stressor.  

In August 2010, the Veteran submitted VA Form 21-4142, 
authorizing the release of information associated with his May 
1976 treatment for a psychotic break at the Southeastern Regional 
Hospital.  He also authorized the release of information 
associated with his treatment for a psychotic breakdown at the G. 
Pierce Wood Memorial Hospital from November 1976 to January or 
February 1977 and 1979.  Finally, he authorized the release of 
information associated with his treatment since January 1994 at 
the Marge Brewster Center for Mental Health at Winter Haven 
Hospital.  

The May 1976 treatment records from the Southeastern Regional 
Hospital have been obtained for the record.  Records from the 
Marge Brewster Center for Mental Health have been obtained for an 
initial assessment and treatment rendered in December 1994 and 
January 1995 only.  Records from the G. Pierce Wood Memorial 
Hospital have not yet been requested for association with the 
claims folder.

At his January 2011 hearing before the undersigned Veterans Law 
Judge, the Veteran presented two statements from former fellow 
servicemen who had served with the Veteran aboard the USS Ranger.  
He also presented a statement from a friend who had known the 
Veteran since the early 1970's.  In one statement, W. G. H., 
reported that he had been with the Veteran and witnessed the 
incident in which the boy in the Philippines had been killed.  G. 
M. L., a retired Chief Petty Officer, reported that at the time, 
he had been in charge of a shore patrol detail and had heard 
about, but did not witness, the incident.  Both former fellow 
servicemen stated that the incident occurred while the USS Ranger 
was in port in the Philippines from December 29, 1967 to January 
4, 1968.  Mr. L. stated that the incident could be recorded in 
the ship's log.  To date, that log has not been requested for 
association with the claims file.  However, it could well be 
relevant to the Veteran's appeal

In his statement E. D., M.A., reported that he witnessed the 
Veteran's behavior on many occasions shortly after service.  Mr. 
D. stated that he later became a psychologist and that he 
realized that the Veteran's behavior had been indicative of PTSD.  

To date, he has not been examined to determine, specifically, the 
nature and etiology of his PTSD.

Inasmuch as the record suggests that there may be outstanding 
evidence which could support the Veteran's claim, the case is 
REMANDED for the following actions:

.  Request that the Veteran provide 
information regarding the incident in which a 
friend of his was killed, when a hanger strap 
broke and hit him in the head.   Such 
information should include, but is not 
limited to his friend's name, the date and 
location of the incident, his friends unit of 
assignment, whether the Veteran actually 
witnessed the incident, and the names of 
other personnel in attendance.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

2.  Through official channels, such as the 
Modern Military Branch of the National 
Archives, request the ship's deck log from 
the USS Ranger for the period from 
December 29, 1967 through January 4, 1968.  

Efforts to obtain such records must continue 
until it is determined that they do not exist 
or that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or agency 
from whom they are sought.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2010).

3.  Request the Veteran's records directly 
from G. Pierce Wood Memorial Hospital for the 
period from November 1976 to January or 
February 1977 and 1979.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If the requested records are unavailable, 
notify the Veteran and his representative in 
accordance with the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

4.  Request records reflecting the Veteran's 
treatment since January 1994 directly from 
the Marge Brewster Center for Mental Health 
at Winter Haven Hospital.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If the requested records are unavailable, 
notify the Veteran and his representative in 
accordance with the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

5.  The RO/AMC should determine whether the 
Veteran has presented one or more verifiable 
stressors.  The RO should submit information 
concerning any verifiable stressors to the 
U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  If the RO 
finds that the Veteran has not submitted 
information of verifiable stressor, the RO 
should prepare a memorandum stating why the 
criteria for verification by JSRRC are not 
met.  That memorandum must be associated with 
the claims file.

6.  If the RO finds that the Veteran has a 
verified stressor, schedule the Veteran for a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present, including 
PTSD.  All indicated tests and studies must 
be performed, and any indicated consultations 
must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand. 

The examiner must identify all psychiatric 
disorders found to be present and the 
manifestations of each.  

If PTSD is found, the examiner must render an 
opinion, with complete rationale, as to 
whether it is at least as likely as not the 
PTSD is the result of a verified stressor in 
service.  In so doing, the examiner must 
confirm that the claimed stressor is adequate 
to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed 
stressor.

In the event that the Veteran does not report 
for the aforementioned examination, a copy of 
the notice scheduling the examination must be 
associated with the claims folder.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

3. When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for left eye disability, 
including retinal telangiectasias. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that the 
examination report do not contain sufficient detail, the RO/AMC 
must take any appropriate action by return of the report to the 
examiner for corrective action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes.).  If the benefits sought on appeal are not granted to 
the Veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in order, the case should 
be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts. It has been held that compliance by the Board or the RO 
is neither optional nor discretionary. Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further notice 
is obtained, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claims. 

The Veteran is advised that it is his responsibility to report 
for the examinations and to cooperate in the development of the 
claim. The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2007). 

The Veteran need take no action unless he is notified to do so. 
He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).

3.  schedule a VAX .  The examiner must 
confirm that the claimed stressor is adequate 
to support a diagnosis of PTSD and that the 
veteran's symptoms are related to the claimed 
stressor

Vet must report for exam

4.  Readjudicate





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


